In a proceeding to vacate an arbitration award, the Government Employees Insurance Company appeals from a judgment of the Supreme Court, Kings County, dated October 19, 1978, which, inter alia, vacated the award. Judgment reversed, on the law, without costs or disbursements, and application denied. The arbitrator’s reliance on evidence of appellant’s office practice and mailing procedure in his determination of the issue of mailing under section 313 of the Vehicle and Traffic Law was not wholly irrational and was therefore not a ground for vacatur of the award under the prevailing standard of review for compulsory arbitration (see Matter of Garcia v Federal Ins. Co., 46 NY2d 1040; cf. Mount St. Mary’s Hosp. of Niagara Falls v Catherwood, 26 NY2d 493; Caso v Coffey, 41 NY2d 153). Furthermore, the arbitrator did not exceed his power by finding that coverage was terminated on July 3, 1977, rather than on April 3, 1977, the termination date orginally asserted by appellant. The scope of the controversy submitted to arbitration is governed by the demand for arbitration, which, in this case, indicates that the issue to be resolved was the general question of the insured’s coverage as of the date of the accident, September 11,1977. Damiani, J. P., Gulotta, Margett and Weinstein, JJ., concur.